Citation Nr: 1341412	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  07-38 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eckart, Carol



INTRODUCTION

The Veteran had active military service from July 1968 to July 1970 and from February 1974 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) on St. Petersburg, Florida, that, in pertinent part, denied entitlement to service connection for bilateral hearing loss and tinnitus.  In November 2011, the Board remanded these matters and additional issues of entitlement to service connection for hepatitis C and for a psychiatric disorder which was characterized to include variously diagnosed as depression and posttraumatic disorder (PTSD).  

While the matter was pending on remand status, service connection for hepatitis C was granted by the RO in a November 2012 rating.  Regarding the claim for PTSD and depression, a November 2012 supplemental statement of the case pointed out that service connection for PTSD had been granted by the RO with an initial 100 percent rating assigned effective September 30, 2010, and thus this issue was considered resolved.  A review of the electronic folder, specifically Virtual VA, discloses that service connection was granted for the PTSD in a July 2011 rating decision, although this decision apparently was not associated with the paper claims file.  As the Veteran has not appealed this decision to include the effective date or initial rating assigned for either the hepatitis C or the PTSD, these matters are considered to be resolved in full and no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream " issues).

This matter is now returned to the Board for additional consideration.



FINDINGS OF FACT

1.  A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year. 

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In correspondences dated in August 2005 and November 2005, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In June 2007, the RO also notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Further, VCAA notice error is not presumed to be prejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Neither the Veteran nor his representative has asserted any specific prejudice in any of the VCAA notice given.  The rating decision and the statement of the case (SOC) set forth detailed reasons and bases as to why the Veteran's claims were denied as well as the evidence that is needed to prove the claims.  Thus any error in the VCAA notice is shown to be harmless.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  In particular, the information and evidence associated with the claims file consists of the Veteran's service records, post-service treatment records and reports (VA and private), VA examination, and written statements submitted by the Veteran and his representative in support of the claim.  The Board has reviewed the Veteran's Virtual VA claims file.

Moreover, the VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013). In this respect, the record reflects that the service member did undergo a VA audiological examination in conjunction with his claim for benefits.  The results from that examination have been included in the claims folder for review.  It is noted that in the examination, the examiner reviewed the history, the available medical records, supplied an opinion and provided sufficient information so the Board can render an informed determination with respect to the appellant's assertions.  Therefore, the Board finds that this report is adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Based on the foregoing, the Board concludes that there is no identified evidence that has not been accounted for with respect to the appellant's claim and that, under the circumstances of this case, VA has satisfied its duty to assist the Veteran. Accordingly, further development and further expending of VA's resources is not warranted.

II. Analysis

The Board has reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013). 

For certain chronic diseases, such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from active service. 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

With respect to the first requirement of a current disability, before service connection may be granted for hearing loss, that loss must be of a particular level of severity. For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).

Even though disabling hearing loss may not be demonstrated at separation, a service member may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

The Veteran contends that he has bilateral hearing loss and tinnitus that he attributes to his exposure to acoustic trauma in service.  In March 2007, he reported that he was exposed to jet engine noise while on the flight line as his office was located next to it and, in November 2007, said that his job specialty in service was operating heavy equipment, not combat engineer.  The Veteran said that tinnitus was still a constant problem due to his work on the flight line without hearing protection.  The Veteran's service personnel records reveal that his military occupational specialties included engineer equipment operator, drill instructor and administrative duties.  His service included participation in the Vietnam Counter Insurgency Operations.  Thus the Board concedes that he was exposed to acoustic trauma.

Service treatment records reveal no evidence of hearing loss or tinnitus during service.  No significant audiological or other ear findings were shown during his earlier service between July 1968 and July 1970, with a June 1970 separation examination report left blank.  Audiological results from the December 1973 enlistment examination and the January 1976 separation examination were suggestive of normal hearing bilaterally for VA purposes.  The December 1973 entrance examination revealed on audiological testing, the hearing in his right ear pure tone thresholds at 500, 1000, 2000, and 4000 Hertz (Hz) measured at 20, 15, 10 and 20 decibels respectively.  No measurement was taken at 3000 Hz.  His left ear thresholds measured at 20, 15, 10 and 5 decibels respectively.  Again no measurement was taken at 3000 Hz.  The January 1976 separation examination revealed on audiological testing, the hearing in his right ear pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz (Hz) measured at 5, 0,0, 0 and 10 decibels respectively.  The left ear measured at 10, 0, 0, 0, 0, and 0 decibels respectively.  The ears were otherwise found to be normal on these examinations from December 1973 and January 1976.

The service treatment records do contain a February 1979 report showing complaints of left ear pain times one day, with a history of feeling nauseated for the past few days.  The pain was noted to be dull and constant, but did not involve either hearing loss or tinnitus.  A history of having dived within the past 5 days was noted.  Examination revealed his bilateral lymph nodes were swollen and his throat appeared red and erythematous.  There was some pain on the inferior pinna.  The diagnosis was possible otitis externa and beginning otitis media.  The final separation examination of September 1979 subsequent this episode of treatment, revealed findings consistent with normal hearing.  Specifically this September 1979 separation examination revealed on audiological testing, the hearing in his right ear pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz (Hz) measured at 5, 5,0, 0 and 0 decibels respectively.  The left ear measured at 5, 10, 0, 0, 5, and 0 decibels respectively.  The ears were otherwise found to be normal on this examination.   Furthermore the September 1979 report of medical history revealed the Veteran to deny ear trouble or hearing loss.  

VA and private treatment records are silent for any evidence of any hearing or ear problems until a June 2000 neurosurgery consult for a cervical spine injury noted that he had a history of occasional tinnitus in the left ear and decreased hearing  bilaterally, as well as dizziness and decreased vision.  The rest of the evaluation focused on other neurological issues but the diagnoses included tinnitus and decreased hearing.  Thereafter tinnitus is shown to be repeatedly listed in active problem lists as well as in Axis III diagnoses (for PTSD) in VA treatment records between 2007 and 2011, with no discussion as to causation for the tinnitus, and no remarkable findings regarding the ears on cursory examinations.  These records did not reflect any evidence suggestive of hearing loss, apart from an August 2007 VA audiological consult.  

In an August 2007 VA audiology consultation, the Veteran reported chief complaints of hearing loss, binaural, with onset in early 1980.  He also described tinnitus, binaural of a roaring quality, with recurrent onset.  He also reported complaints that included lightheadedness and vertigo.   

On audiological testing done in August 2007 using air conduction, pure tone thresholds, in decibels, were as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
50
LEFT
15
15
15
10
25

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  Bone conduction testing was also done but the results are reported in an unclear manner.  

The diagnoses were binaural sensorineural hearing loss and subjective tinnitus.  There was a background  history of noise exposure that included exposure to jet engines and heavy machinery for 8 years and occupational exposure to engine noise for 28 years.  He reported having used hearing protection consistently when it was required, particularly at the last years of the company.  Recreational noise exposure included target shooting since he was 18 years old.  However, the audiologist was not asked to render an opinion as to the etiology of the Veteran's hearing disorders.   

In a December 2011 VA examination, the examiner confirmed review of the claims file and WPB VA audiology records, and recited the same history of military, occupational and recreational noise exposure and symptoms that had been reported in the August 2007 audiological consult, although the examiner did not specifically cite that earlier evaluation.  

On audiological testing done in December 2011, pure tone thresholds, in decibels, were as follows:   





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
60
LEFT
10
20
20
15
20

Speech audiometry revealed speech recognition ability of 100 percent for the right ear and 88 percent for the left ear.  Test results were deemed valid for rating purposes.  Diagnoses included bilateral sensorineural (SNHL) hearing loss. 

The examiner gave an opinion that the Veteran's hearing loss is not at least as likely caused by or the result of an event in military service.  The rationale put forth was that hearing loss is not due to nor the result of military noise exposure.  His hearing was within normal limits when tested at frequencies in service.  Puretone thresholds improved from the November 1973 audiogram to the September 1979 audiogram.  He was also noted to have subsequent noise exposure from occupational or recreational activities.  The examiner also noted that hearing loss did not preexist service. 

Regarding tinnitus, the Veteran was noted to report recurrent tinnitus, intermittently ringing or static on a daily basis.  It was greater in the right ear and had occurred for the last 10-15 years.  The examiner gave an opinion that tinnitus is less likely than not caused by noise exposure in the military.  The rationale put forth was that although his tinnitus may be associated with hearing loss at the current time, the onset of tinnitus was distant in relation to the time of service and his hearing was normal throughout service.  

Having reviewed the evidence the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.

Regarding the bilateral hearing loss, which has been confirmed by VA audiological testing since August 2007, and his tinnitus, the Veteran's contentions that such hearing loss and tinnitus were caused by acoustic trauma he experienced while he was on active duty are not competent (he is not shown to have the expertise to determine the etiology of audiologic disability) and not supported by the overall evidence of record. While he is competent to report acoustic trauma in service and his claim to this effect is credible, it is not credible that he had hearing loss and tinnitus in service that has continued since that time.  He specifically denied hearing loss and other ear problems on his Report of Medical History at service discharge.  There are no treatment records reflecting hearing loss or tinnitus for more than 20 years after service discharge, with the earliest record shown in June 2000 regarding tinnitus reported in the left ear and bilateral hearing loss reported (although with no audiological findings to support this report of hearing loss).  When seen for treatment over the past few years, the medical history and active diagnoses were noted to be silent for hearing loss, with only tinnitus reported, and the earliest data showing bilateral hearing loss not recorded until August 2007.  The history of onset time of tinnitus reported by the Veteran is shown to vary, as reported by the Veteran with a medical history of it having been reported to be 10-15 years in duration reported in the December 2011 VA examination, which contrasts with his lay history where he alleges it persisted since service.  Likewise the history of hearing loss is not consistent, with an onset date reported by the Veteran in August 2007 to be in 1980, and recent contentions that it has been present since service.  He denied hearing loss or ear problems on his Report of Medical History at service discharge.  The Veteran is not a reliable historian and the claim that his hearing loss had its onset in service and continued since that time is in direct contrast to the audiometric testing at separation from service that showed normal findings.  The Board finds the opinion by the VA audiologist, and individual with training in the nature and etiology of auditory disability, to be of greater probative value than the Veteran's opinion and his sister's opinion. 

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

In this instance, the VA examiner's opinion of December 2011 was not equivocal.  That examiner was very specific and direct in the opinion that was provided.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2013) (when considering application of the benefit- of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

The Board would further point to the opinion provided by the VA audiologist was not vague or ambiguous with the assertions made, and the examiner discussed why the hearing loss and tinnitus were not related to service, providing a rationale in which the examiner factored into consideration the post service noise exposure as a basis of the current hearing loss and tinnitus, along with consideration of the evidence in the service treatment records and the in-service history of acoustic trauma.  In other words, the Board believes that the VA examiner provided sound reasoning in the analysis of the situation.  The VA medical specialist reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  Significantly, there is no medical evidence or opinion of record that contradicts the opinion of this examiner.  

Here, a medical expert has fairly considered all the evidence and the opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion. Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the opinion provided in December 2011 on which it bases its determination that service connection for bilateral hearing loss and tinnitus are not warranted. In other words, the Board attaches the most significant probative value to the opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 


Finally, the Board finds the lapse in time after discharge from service to the showing of the purported disorder to be probative evidence against the appellant's claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus. 

Based on the foregoing discussion, the Board finds that the Veteran's claim for service connection must be denied.  While the Veteran has been diagnosed with bilateral hearing loss and tinnitus, the weight of the medical evidence is against a finding that these conditions are related to his military service.  On these facts, the preponderance of the evidence is against the claim.  The provisions of 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013) regarding reasonable doubt are not applicable.  The claim must be denied. 




ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


